BARBARA L. AUBREY, INDIVIDUALLY AND AS EXECUTOR OF THE ESTATE OF JAMES R. AUBREY, DECEASED,
v.
PRECISION AIRMOTIVE LLC, PRECISION AIRMOTIVE CORPORATION AND MARK IV INDUSTRIES, INC., LYCOMING A/K/A TEXTRON LYCOMING RECIPROCATING ENGINE DIVISION, A DIVISION OF AVCO CORPORATION
PETITION OF: LYCOMING AVCO CORP. AND TEXTRON.
BARBARA L. AUBREY, INDIVIDUALLY AND AS EXECUTOR OF THE ESTATE OF JAMES R. AUBREY, AND JENNIFER AUBREY,
v.
PRECISION AIRMOTIVE LLC, PRECISION AIRMOTIVE CORPORATION AND MARK IV INDUSTRIES, INC., LYCOMING A/K/A TEXTRON LYCOMING RECIPROCATING ENGINE DIVISION, A DIVISION OF AVCO CORPORATION
PETITION OF: AVCO CORPORATION, ON BEHALF OF ITS LYCOMING ENGINES DIVISION
BARBARA L. AUBREY, INDIVIDUALLY AND AS EXECUTOR OF THE ESTATE OF JAMES R. AUBREY, DECEASED, AND JENNIFER AUBREY.
v.
PRECISION AIRMOTIVE LLC, PRECISION AIRMOTIVE CORPORATION AND MARK IV INDUSTRIES, INC., LYCOMING A/K/A TEXTRON LYCOMING RECIPROCATING ENGINE DIVISION, A DIVISION OF AVCO CORPORATION
PETITION OF: LYCOMING ENGINES, AVCO CORP. AND TEXTRON, INC.
Nos. 731 EAL 2010, 732 EAL 2010, 733 EAL 2010
Supreme Court of Pennsylvania, Eastern District.
April 5, 2012.

ORDER
PER CURIAM.
AND NOW, this 5th day of April, 2012, the Petitions for Allowance of Appeal are DENIED.